 

“ Case 5:20-mj-00926 Document 2 Filed on 03/03/20 in TXSD Page 1 of 2

STATEMENT IN
SUPPORT OF PROBABLE CAUSE

IN RE: Kory Douglas KREIDER 5:20-MJ-926
I, Luis Herrera, declare and state as follows:

1. On February 27, 2020, a Supervisory Border Patrol Agent (SBPA) was traveling southbound on IH-35 back from
his assigned duties as the Laredo North Border Patrol Checkpoint Supervisor. At approximately 7:50 A.M. SBPA
encountered a white truck possibly matching the description of one that was mentioned on a Be on the Lookout (BOLO)
for possible alien and/or narcotic smuggling through a United States Border Patrol Checkpoint located within the Laredo
Sector (LRT) area of responsibility, by the intersection of Bob Bullock Loop 20 and IH-35. The BOLO further indicated
that there may be a concealed or aftermarket compartment present used to smuggle narcotics and/or humans. SBPA then
proceeded to follow the white truck for further inspection Eastbound on Loop 20. SBPA then contacted another SBPA
currently working at the Laredo North Border Patrol Station and relayed the information about the truck he had visual on
and asked if SBPA could verify on the (BOLO) if the indicators of the truck matched the one mentioned on the (BOLO).
SBPA confirmed that the white truck matched the one on the (BOLO). While the SBPA was traveling behind the white
truck, he noticed only the driver in the truck and he appeared lost or unsure in what direction to travel. The vehicle then
pulled into an auto parts store off International Boulevard. The SBPA then proceeded to conduct a consensual encounter.

2. The driver identified as Kory Douglas Kreider voluntary stated that he was on his way to work but decided to tun
around on Interstate Highway 35 at about the 13 mile marker and return to town to buy a part he needed for his truck.
After a brief conversation, SBPA requested permission from Kreider to conduct an interior inspection of his truck, but
Kreider denied. Prior to the consensual encounter, the SBPA had requested a vehicle registration check thorough Laredo
Sector Communications (KAK 940) on the paper tag displayed on the vehicle. The return came back to an address but no
make or model. SBPA then conducted a vehicle registration check by vehicle identification number (VIN) and the return
address did not match the one from the temporary tag. Due to the discrepancies with the temporary tag and the VIN
returns, SBPA contacted Laredo Police Department (LPD) for assistance to investigate the vehicles registration. LPD
officer arrived on scene and after a brief investigation, determined the temporary tag was a fictitious tag. The other SBPA
that was contacted earlier arrived on scene to provide assistance. As the other SBPA was standing by the passenger door,
he noticed the rear seat back rest noticeably move forward as if someone pushed it from behind. After a closer look, in
plain view, it was apparent that someone was moving hiding in the back seat. LPD gained access and discovered a subject
hiding under a blanket. The subject was identified as Alvaro Flores-Ortiz a Mexican Nation with no documents to be in or
remain in the United States. Both subjects were placed under arrest and transported to the Laredo North Border Patrol
Station for processing.

3. At approximately 11:51 A.M hours BPA provided Kreider a copy of Miranda Rights Warning via Service Form
1-214 by BPA and Keider agreed to answer questions without an attorney present. Kreider stated he was a United States
Citizen. Kreider stated he worked for a company called clean Energy. Kreider stated he was driving down [H- 35 and was
having trouble with the truck. Kreider stated he was approached by the SBPA at the auto parts store. Kreider then became
irritated and requested to end the interview. All questions seized.

4. The following day on February 28, 2020, Kreider advised a BPA working at the Laredo North Central Processing
Unit he wanted to make a further statement regarding his action/involvement that led to his arrest for attempting to
smuggle one illegal alien. Kreider stated he was recruited by a subject he knows as "Zapata". Kieder stated a male subject
known as "Mike" called him the morning of and told him to pick up the vehicle and drive it to San Antonio. Kreider stated
he was going to get paid 500 US dollars to transport the illegal alien to San Antonio, Texas. Kredier stated he knew he
was transporting an illegal alien and that's why he changed his mind and decided to turn around.

5. Alvaro Flores-Ortiz admitted to being a citizen off Mexico, without documents or authority to be in the United
States. Flores-Ortiz is being used as a material witness for the case against Kory Douglas Kreider. Flores-Ortiz claimed
he made arrangements and paid 10,000 US dollars with an unknown man to be smuggled into the United Sates. Flores-
Ortiz stated his final destination was Chicago. Flores-Ortiz stated he crossed the Rio Grande River near Laredo, TX, on
February 17, 2020. Flores-Ortiz stated he was taken to an unknown house. Flores-Ortiz stated he was loaded up into a
white truck and was told to lay down on the floor behind the back seat. Flores-Ortiz was presented with a six pack photo
 

 

4 Case 5:20-mj-00926 Document 2 Filed on 03/03/20 in TXSD Page 2 of 2

lineup, but was not able to identify the driver.
I declare (certify, verify, or state) under penalty of perjury that the foregoing is true and correct.

Executed on the 29th day of February, 2020 at Laredo, Tx. k, wn if

 

Luis Herrera

Border Patrol Agent
United States Border Patrol

Having reviewed the foregoing declaration, I find probable cause that the defendant(s) named above committed an
offense against the laws of the United States and may therefore be further detained pending presentment before a judicial
officer.

Executed on 34d day of March, 2020 =a Laredo Texas
Once Sw Ow ds $<

Diana Song Quiroga’
United States Magistrate Judge

PC found on 03/02/2020 at 3:35 PM
